DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10839560 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “ removing the features of “ the information associated with the reflective surface and the 3D model...; in addition,  incorporating claim 5 into claim 1, we get claim 1 of U.S. Patent No. 10839560 B2l; furthermore,  “rephrasing limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names “ and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’keeffe (US 20220018961 A1) in view of Yang et al (US 20210125343 A1).
Regarding claims 1, 5, 12, O’keeffe discloses a method (fig. 7, fig. 4) comprising: detecting (detect an object : reflector detector: 450 in fig. 4) a reflective surface (reflected surfaces, laser reflections, detect the range of objects; a set of reflection data: reflection data 705a, and reflection data 705b, and boundary region 710a and 710b) in a digital image captured by a camera that is connected to a machine-detectable object (process image data from a camera 910a, detect a person with classifier 490; in addition, the set of reflection data 705a a boundary region 710a can be determined, wherein the boundary region can be selected based on the perimeter of a plurality of points known to contain boundary 190; paragraph 0111, 0113), wherein the reflective surface (reflective surfaces 2225, light detection; paragraph 0186, 0208) is detected based on at least a reflection (light detection, laser reflection, reflection location) of the 
However, O’keeffe does not specifically disclose the features of rendering a virtual replica of the physical environment on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment.
On the other hand, Yang et al, from the same field of endeavor, discloses the features of rendering (reconstruct data about the occluding object from the shadow and origin of the light source; shadow map technology may be used for reconstruction of shadows; for instance, a shadow depth map may be utilized to create shadows during rendering; paragraph 0048, 0050) a virtual replica of the physical environment (create lighting and shadow effects for rendering; create a shadow based on information about the light source, the object, and the surface on which the shadow appears; paragraph 0048-0051) on the reflective surface (object detector 80 may include reflection detection technology; ray tracing technology can be used to construct reflections; paragraph 0052) based on the stored information (object detector 60 may utilize ray tracing technology; ray tracing technology may be utilized for reconstruction of shadows based 
Regarding claim 2, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the camera is associated with a scanning device that captures a series of images of a 3-dimensional area with one or more cameras (scanning device, process image data from a camera 910a, 3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192) .
 Regarding claim 3, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the one or more cameras comprise an infrared camera or an RGB camera (process image data from a camera 910a ; paragraph 0111, 0113).

	Regarding claim 13, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the reflective surface is a fully-reflective surface (paragraph 0186, 0193).
	Regarding claim 14, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein the reflective surface (reflected surface 2225) is a semi-reflective surface (paragraph 0193-0194).
	Regarding claim 15, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a reflective surface is determined to be a semi- reflective surface if an intensity of the detected reflection is darker than a threshold intensity (paragraph 0193, 0200; paragraph 0208-0209).
	Regarding claim 16, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a reflective surface is determined to be a semi- reflective surface if two reflections are detected on the reflective surface, wherein one of the two reflections is reflected at a front of the surface, and wherein the other of the two reflections is reflected at a back of the surface (reflection location, reflective surface, laser reflections; paragraph 0208, 0216-0217).
	 Regarding claim 17, O’keeffe as modified discloses a method (fig. 7, fig. 4), wherein a thickness of the semi-reflective surface is estimated based on a distance of the two reflection (detect the range of objects; paragraph 0201).
	 Regarding claim 18, O’keeffe discloses one or more computer-readable non-transitory storage media embodying software that is operable (fig. 4) when executed to: detect (detect an object : reflector detector: 450 in fig. 4) a reflective surface (reflected surfaces, laser reflections, detect the range of objects; a set of reflection data: reflection data 705a, and reflection data 705b, and boundary region 710a and 710b) in a digital image captured by a camera that is connected to a machine-detectable object, wherein the reflective surface (reflective surfaces 2225, light 
However, O’keeffe does not specifically disclose the features of rendering a virtual replica of the physical environment on the reflective surface based on the stored information in the three-dimensional model to reconstruct the physical environment.
On the other hand, Yang et al, from the same field of endeavor, discloses the features of rendering (reconstruct data about the occluding object from the shadow and origin of the light source; shadow map technology may be used for reconstruction of shadows; for instance, a shadow depth map may be utilized to create shadows during rendering; paragraph 0048, 0050) a virtual replica of the physical environment (create lighting and shadow effects for rendering; create a shadow based on information about the light source, the object, and the surface on which the shadow appears; paragraph 0048-0051) on the reflective surface (object detector 80 may include reflection detection technology; ray tracing technology can be used to construct reflections; paragraph 0052) based on the stored information (object detector 60 may utilize ray 
	 Regarding claim 19, O’keeffe as modified discloses one or more computer-readable non-transitory storage media embodying software that is operable (fig. 4), wherein the camera is associated with a scanning device that captures a series of images of a 3-dimensional area with one or more cameras (scanning device, process image data from a camera 910a, 3D coordinates 2193 of the reflection locations; generate 3-Dimensional coordinates 2193 of the reflection locations; paragraph 0191-0192). 


On the other hand, Yang et al, from the same field of endeavor, discloses the features of rendering (reconstruct data about the occluding object from the shadow and origin of the light source; shadow map technology may be used for reconstruction of shadows; for instance, a shadow depth map may be utilized to create shadows during rendering; paragraph 0048, 0050) a virtual replica of the physical environment (create lighting and shadow effects for rendering; create a shadow based on information about the light source, the object, and the surface on which the shadow appears; paragraph 0048-0051) on the reflective surface (object detector 80 may include reflection detection technology; ray tracing technology can be used to construct reflections; paragraph 0052) based on the stored information (object detector 60 may utilize ray tracing technology; ray tracing technology may be utilized for reconstruction of shadows based on an information about an object; paragraph 0048) in the three-dimensional model to reconstruct (store 3D models of the shape of mirrors on high resolution street maps, together with the mirror position information; retrieve the mirror information to detect reflections in digital images and reconstruct the reflected object and estimate the position of the reflected object using the stored mirror information; paragraph 0052) the physical environment (object detector 60 may recalculate all or parts of the scene object based shadow information in the image and light source origin information; furthermore, reconstruct objects based on information about the light position and the shadows seen in the car's camera image; paragraph 0048-0050). Note that direct object recognition  technology may identify a mirror or a car window, and then the reflection detector may detect an object in the identified surface. The reflection detector may .

Allowable Subject Matter
Claims 6-9, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641